TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00316-CV


Thomas Yankovoy and Suk Hui Yankovoy, Appellants

v.


Platte River Insurance Company, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. 08-1717, HONORABLE WILLIAM HENRY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties have filed a motion stating that they have reached a settlement agreement
and do not wish to pursue the appeal.  We therefore set aside the trial court's judgment and remand
the cause to the trial court for entry of a judgment that comports with the parties' agreement.  Tex.
R. App. P. 42.1(a)(2)(B).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Vacated and Remanded
Filed:   December 18, 2009